Case: 20-10424-BAH Doc #: 16 Filed: 06/05/20 Desc: Main Document                     Page 1 of 1




                                United States Bankruptcy Court

                                  District of New Hampshire

  *****************
  In Re: Theresa Pearson      *                                 CASE NO.: 20-10424-BAH
                              *                                 CHAPTER 7
                       Debtor *
                              *
  *****************



                             NOTICE OF APPEARANCE
                                       AND
                          REQUEST FOR SERVICE OF PAPERS



         You are hereby given notice that Brad Davis, Esq. of Davis | Hunt Law, PLLC
  appears for creditor Katherine P. Drisko to represent her creditor interests in this matter.
  You are requested to serve a copy of each notice of any proceeding, hearing and/or report
  in this matter, including, but not limited to notices required by the Federal Bankruptcy
  Rules and the Local Rules of Bankruptcy Procedure, upon the undersigned at the address
  indicated below.




                                                Respectfully Submitted,
                                                Katherine P. Drisko
                                                By her attorney,


                 Dated: June 5, 2020                    /s/ Brad Davis
                                                Brad Davis, Esq, BNH 06836
                                                Davis | Hunt Law, PLLC
                                                780 Central Street
                                                Franklin, NH 03235
                                                (603) 671-5911

                                                brad@davishuntlaw.com
